The burden of the very lengthy motion for rehearing revolves around the contention that this was a circumstantial evidence case and that the evidence failed to show that death resulted from a wound inflicted with a knife in the hands of appellant. It is also contended that there is no evidence of intention to kill.
The writer doubts his ability to aid the original opinion on these questions by extended discussion. All the facts and circumstances, considered together, amply justify the State's position that appellant and Brown were acting together and they were properly charged as principals. It is, therefore, immaterial in this case as to which one inflicted the fatal wound. For this reason we forego additional discussion on that question further than to say the conclusions in the original opinion follow the facts.
It is quite evident, from all the facts and circumstances, that appellant and his partner-in-crime voluntarily engaged the two soldiers in combat which could not have been reasonably expected *Page 602 
to result in less than a serious difficulty either for themselves or for the soldiers. The wounds inflicted speak for themselves and inevitably indicate an intention on the part of appellant and his associate to inflict such wounds. There is no reasonable contention that they were accidental or that they intended to inflict other and different wounds to those which were found on the body of the deceased. We are at a great loss for any basis for argument to the contrary.
Complaint is again made of the testimony of O. H. Howard, secretary of the grand jury. The original opinion logically and specifically discusses this question. It was necessary that the State produce evidence to support the allegation in the indictment, and such was the purpose of this testimony.
Having the view that it was immaterial as to whether appellant or his companion inflicted the fatal wound, we find it unnecessary to give further consideration to the major part of appellant's very able motion for rehearing. It is our conclusion that the original opinion properly disposes of the cause.
Appellant's motion for rehearing is overruled.